DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2020 has been entered.


Status of claims
This office action is in response to the amendment received on 06/03/2020.
Claims 1 and 10 were amended.
Claims 1-20 are pending.
Claims 1-20 were examined.


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 7-9, filed on 06/03/2020), with respect to the rejection of claims 1-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Applicant asserts “…that the analysis is flawed. Applicant respectfully submits that human interaction with the computer is, by definition, "more than a computer performing functions that correspond to acts required to carry out the abstract idea." Indeed, it is specifically human input which prevents a computer from executing an abstract idea. The Patent Office cannot simultaneously hold the position that an allegedly abstract idea is not a practical application and discount that the allegedly abstract idea requires human input to execute the allegedly abstract idea. The fact that a computer needs human input to execute an allegedly abstract idea is evidence that the allegedly abstract idea has jumped the barrier to practical application. The allegedly abstract idea becomes a practical application when user input is required.” Examiner respectfully disagrees with Applicant’s interpretation of whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. Examiner is unaware of merely reciting human inputs to be sufficient to demonstrate that a claim as a whole integrates the exception into a practical application. Examiner is also unaware of Applicant’s assertion that “human input which prevents a computer from executing an abstract idea”. It appears that Applicant considers the abstract idea as being part of computer execution while the analysis is claim based. In other words, the practical application inquiry is applied in view of the claims as a whole, 
Applicant further asserts “that the Patent Office has mischaracterized paragraph [0021] of Applicant's specification.” Paragraph [0021] recites:
[0021] Entities who may access the disclosed system include, but are not limited to, human individuals, organizations, and computerized processes. Digital assets may further include, but are not limited to, any goods (physical or digital) or services that may be represented in a digital state, assigned with rights for utilization across a variety of cases, priced, sold, rented, traded, or paid for digitally. In an example, a digital asset may be digital media content such as a video, audio or image file. Consumers, also referred to as users, may include, but are not limited to, entities (e.g., humans, organizations or computerized processes) that interact with, utilize, benefit from, and/or pay for digital assets. In an example, consumers may be viewers, users or customers of a digital media (e.g. video) streaming service. Publishers may include, but are not limited to, entities (e.g., humans or computerized processes) that have the necessary rights to make digital assets available to consumers. In an example, publishers may include publishers (such as, but not limited to artists, studios, enterprises, applications, etc.) or those otherwise having rights in digital media content. Cryptocurrencies, may include, but are not limited to, currencies in which transactions may be implemented in decentralized ledgers. A decentralized ledger, which may also be referred to as a shared ledger or a distributed ledger technology ("DLT"), may include but is not limited to, a digital ledger technology typically run on distributed networks, with a mechanism for all participants in the network to agree on the outcome of each transaction, which may be referred to as a "consensus mechanism". Blockchain, Directed Acyclical Graph, or other technologies maybe used to create a DLT. A smart contract may refer to, but is not limited to, a computer protocol or program for digitally facilitating, verifying, or enforcing the negotiation or performance of one or more contracts, or one or more transactions. Smart contracts may enable the performance of credible transactions which may or may not include the involvement of third-party services. Native currencies, sometimes referred to as "NC", may include but are not limited to, currencies (such as cryptocurrencies) in which smart contracts may implement transactions on a decentralized ledger. These currencies may or may not be backed or collateralized by one or more fiat currencies or other monetary deposits. Tokens may include but are not limited to, cryptocurrencies other than the native currency supported on a decentralized ledger. Such tokens may also be referred to as "altcoins" or "cryptotokens". Exchanges may include but are not limited to, systems, platforms, services, or markets that make it possible to sell or otherwise transact in a digital asset or currency (including but not limited to cryptocurrency), to buy another at a price, for example one that is determined by the supply from sellers and demand from buyers. 
 Independent claims1 and 10 recite:
recording, by the one or more processors, in a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger…
 The specification as filed does not provide a lexicographic definition for the term “decentralized transaction ledger”. The claims offer two alternatives, a blockchain transaction or a directed acyclical graph decentralized ledger. One of ordinary skill in the art would reasonably convey that the “recording” step in a decentralized ledger is not performed by a single entity but rather “initiated” by an entity, being recorded only after validation by the network participants. For instance, The World Bank describes1:
New additions to the database are initiated by one of the members (nodes), who creates a new “block” of data, for example containing several transaction records. Information about this new data block is then shared across the entire network, containing encrypted data so transaction details are not made public, and all network participants collectively determine the block’s validity according to a pre-defined algorithmic validation method (‘consensus mechanism’). Only after validation, all participants add the new block to their respective ledgers. Through this mechanism each change to the ledger is replicated across the entire network and each network member has a full, identical copy of the entire ledger at any point in time. This approach can be used to record transactions on any asset which can be represented in a digital form. The transaction could be a change in the attribute of the asset or a transfer of ownership.  

    PNG
    media_image1.png
    546
    681
    media_image1.png
    Greyscale


 Therefore, Examiner is still in the position that the “recording” step cannot be performed by a single entity (i.e. “one processor”), as the broadest reasonable interpretation of the claims allow for, if the ledger is decentralized. Sure, a member can create a transaction block and later obtain confirmation that the block was verified and recorded by the network, however the “recording” step is beyond control of the initiating entity. Therefore, it appears Applicant attempts to incorporate the “use of interactive devices in a distributed network” to the broadest reasonable interpretation of the claims. Examiner respectfully disagrees as the distributed network is not part of the broadest reasonable interpretation of the claims, which are directed to “one processor” in at least one embodiment.
2. Examiner is still in the position that the amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed below.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 10, filed on 06/03/2020), with respect to the rejection of claims 1-20 under 35 USC § 112(a) have been fully considered and are not persuasive in part. Specifically, Examiner agrees with Applicant’s arguments with respect to the rejection of the claim language “"cryptographically signed data packet signed by the user", therefore the rejection was withdrawn. In addition, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1-20 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 10-12, filed on 06/03/2020), with respect to the rejection of claims 1-20 under 35 USC § 112(b) have been fully considered but they are not persuasive. Specifically, with respect to the attempt of further limiting a “decentralized transaction ledger”, Applicant asserts “that the scope of the claim is not indefinite because it recites a "decentralized transaction ledger”. While Examiner agrees with Applicant’s statement, Examiner reminds Applicant that the further attempt to limit a ledger that is outside of the scope of the claims render the scope of the claims unclear. See language “a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger”. Examiner’s position as detailed in the final office action dated 02/03/2020 remains unchanged.  
With respect to the rejection of Claim 19, Applicant asserts: “that the term 'asynchronous" is defined in at least paragraph [0065] of the Specification” Examiner respectfully disagrees as a lexicographic definition for the term is not found in the specification as filed. Examiner reminds Applicant that it is improper to import claim limitations from the specification into the claims. It has been held that “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (Emphasis added. See also MPEP 2111.01 II). Examiner is in the position that the claim language is deficient as one of ordinary skill in 
In addition, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-20 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 13-17, filed on 06/03/2020), with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are not persuasive. 
With respect to the claim language "one or more digital asset access terms specified by the publisher of the digital asset", Applicant asserts that the Patent Office has inappropriately parsed the terms in the claims to argue that certain elements of the claims are "not positively recited method steps." Examiner respectfully disagrees. The claim language is directed to steps performed by “one or more processors”, such as the language recited by Applicant "identifying, by the one or more processors, one or more digital asset access terms specified by a publisher of a digital asset". While examiner agrees that the step of “identifying” is positively recited and, as such, didn’t raise this issue in the previous Office Action, the issue lays on the language “terms specified by a publisher of a digital asset”. In other words, the claims positively require “identifying… terms”, and attempt to modify the recited “terms” by a not positively recited action performed by an extraneous entity (i.e. publisher). Therefore, Examiner contends that unless the method step actively recites in which manner these terms are “identified”, the language “specified by a publisher of a digital asset” carries no patentable weight, as 
With respect to Applicant arguments about “"either/or" combination(s)” present in the claims, Examiner reminds Applicant that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See In re Nuijten, 84 USPQ 2D 1495, 1501 and MPEP 2106 II C.
Applicant is in the position that “the Patent Office has added the word "evaluating" to this element of the claims and neglected to include the terms "one or more digital asset access terms" in the rejection of the claims.” Examiner respectfully disagrees. The language clearly recited in double brackets in the spirit of compact prosecution, in order to facilitate Applicant’s understanding of the rejection. Examiner is in the position that such language should not be interpreted as being “added” to the claims, as Applicant asserts. However, since the additional effort appears to raise misinterpretation issues Examiner apologizes and is removing such aid from this and future actions. 
With respect to the language "displaying, on the display device, the one or more digital asset access terms specified by the publisher of the digital asset", it appears that Applicant places undue weight to certain language in the claims. Firstly, data displayed 

    PNG
    media_image2.png
    704
    988
    media_image2.png
    Greyscale

Applicant further asserts “However, none of these elements constitute "displaying, on the display device, the one or more digital asset access terms specified 
Examiner thanks for Applicant’s indication of the typographical error but is unconvinced that one of ordinary skill in the art would not be reasonably able to infer that the language reads Fig. 75E, col. 273, line 40 to col. 274, line 17, merely as col. 372 is directed to claims and it appears multiple pages after col. 274. Especially as col. 273, line 40 reads on the identified Fig. 75E and is on the same page as col. 274:

    PNG
    media_image3.png
    195
    342
    media_image3.png
    Greyscale

The typographical error has been corrected. Examiner is in the position that the reference as a whole anticipates the claim language and this particular typographical error shouldn’t impact on the understanding of the rejection.
Applicant further asserts “there is nothing in Ginter that discloses or suggests what those clauses are and whether or not they are displayed on a "display device." Examiner respectfully disagrees. The reference discloses:

    PNG
    media_image4.png
    102
    400
    media_image4.png
    Greyscale

In addition, col. 62, lines 31-50 recites that the Electronic Appliance 600 provided by the preferred embodiment “may include… digital display devices”, in addition to computers, terminals, televisions, etc. Therefore, Examiner is unpersuaded by Applicant’s arguments, simply because the “pop-up” interfaces represented by Figs. 72A-D are disclosed interchangeably as “pop-up displays”. In fact, Examiner is unable to find other ways in which “pop-up interface” could be displayed if not by a display device. With respect to Fig. 75E, this represents “a more high-level view of an electronic contract 3200 formed as a "result" of a negotiation process as described above. 
Lastly, Applicant asserts that “a prima facie case of obviousness has not been established with respect to claim 1”. Examiner respectfully disagrees and respectfully submits that the combination of references still render the amended claims obvious to one of ordinary skill in the art.
With respect to claim 10, Applicant challenges the non-functional descriptive material identified in the claims. However, Examiner is still in the position that the language merely describes a “packet”. Given the duality of interpretations provided by Applicant and Examiner a rejection under 35 USC § 112(b) is also proper and was incorporated into this Office Action as it is unclear which entity or entities perform this step.
With respect to the rejection of claims 7, 8 and 20, Applicant asserts that the claims are “allegedly unpatentable in view of Goeringer, Gintz, and Armstrong”. Examiner acknowledges the typographical error and respectfully disagrees, while noting that the rejection was and still is in view of Goeringer et al., Ginter et al. and Armstrong.
Therefore the claims are still rejected under 35 USC § 103 as further detailed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a system, and claims 10-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. The claims recite purchasing, electronic recordkeeping and access control, which is an abstract idea. Specifically, the claims recite: 
a. “receiving... a digital asset access request”;b. “identifying… one or more digital asset access terms specified by a publisher of a digital asset”;c. “displaying... the one or more digital asset access terms specified by the publisher of the digital asset”;d. “receiving... an indication that a user accepts the one or more digital asset access terms specified by the publisher of the digital asset”;e. “creating… a cryptographically signed data packet signed by the user”;f. “adding… a transaction request that is cryptographically signed by the user to the data packet that is cryptographically signed by the user”;g. “recording... in response to receiving the indication that the user accepts the one or more digital asset access terms”;
which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of receive a request to purchase an item, providing information about the terms, receiving an acceptance and providing the item to the requester and the commercial or legal interaction of creating and recording a purchase contract along with terms and conditions and allowing access when terms and conditions are fulfilled. In addition, the claims are also grouped within mathematical concepts because the steps recited describe adding a request to a data packet, which can be represented by a formula (i.e. concatenate). Formulas are grouped within mathematical concepts, which is represented by a formula... As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mathematical concepts groupings were considered as a single abstract idea.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger. Merely using one or more processors, display device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving… a request…, identifying… terms…, displaying… terms…, receiving… an indication…, creating… a data packet…, adding… a request…, recording… terms.., providing… asset… along with access….  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of purchasing, electronic recordkeeping and access control. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchasing, electronic recordkeeping and access control. Therefore, the use of these 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 


Claims 1 and 10 were amended to recite
“creating, by the one or more processors, a cryptographically signed data packet signed by the user;
adding, by the one or more processors, a transaction request that is cryptographically signed by the user to the data packet that is cryptographically signed by the user” (emphasis added). 
In other words, the claims require “one or more processors” performing both the “creating” and “adding” steps. Under broadest reasonable interpretation of the claims, in at least one embodiment the recited steps are performed by a single processor. A fair reading of the specification would lead one of ordinary skill to convey that the “Datagram1”, signed by the “private key of the API infrastructure” is sent to the consumer interface, which in turn signs a creates and signs a “Datagram2” that “may include… Datagram1”. Therefore, while the claims require “creating” a signed data element and adding a “request” to the created “data packet” (i.e. combining two signed data elements: a “transaction request” to the “data packet”), the specification as filed recites that these steps are performed by distinct entities (API infrastructure creates and signs Datagram1, consumer interface 610 makes a transaction request and creates and signs Datagram 2, that “may include” Datagram1). In summary, the specification as filed recites, in paragraph [0055]:
Datagram 2 “may include” the transaction request and Datagram1;
such a signed transaction.
Therefore, one of ordinary skill in the art would not be able to reasonably determine whether “creating, by the one or more processors, a cryptographically signed data packet signed by the user” refers to A. “evidence of a transaction, such as a signed transaction” or whether it refers to B. the “Datagram 2”. If the attempt is to equate the “cryptographically signed data packet signed by the user” to A. “signed transaction”, the specification as filed is silent regarding the “creating” step and details on how this packet is “signed by the user”. If the attempt is to equate the “cryptographically signed data packet signed by the user” to B. the “Datagram2”, the specification does recite a “creating” step, however, this is performed by another entity (i.e. API infrastructure 620) and is signed with the private key of the API infrastructure 620 and not “by the user”. In either case there is insufficient written description for the claimed language.
While the “Summary” section recites the language “[0005]… The method may further include creating, by the one or more processors, a data packet that is cryptographically signed by the user. The method may further include adding, by the one or more processors, a transaction request that is cryptographically signed by the user to the data packet that is cryptographically signed by the user.”, the “Detailed description” section does not further describe in which manner these steps are performed, as claimed. Written description requirement for generic claims is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if the claim language is found in the specification, the disclosure must, to extent possible, describe the claimed invention so that one skilled in art can recognize what is claimed. 

Claims 1 and 10 were amended to recite:
recording, by the one or more processors, in a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, in response to receiving the indication that the user accepts the one or more digital asset access terms;

The Specification recites: 
“[0021]… A decentralized ledger, which may also be referred to as a shared ledger or a distributed ledger technology ("DLT"), may include but is not limited to, a digital ledger technology typically run on distributed networks, with a mechanism for all participants in the network to agree on the outcome of each transaction, which may be referred to as a “consensus mechanism". Blockchain, Directed Acyclical Graph, or other technologies maybe used to create a DLT…
[0029]... Hence, a distributed transactions ledger may be implemented using a public or private blockchain, that may record transactions between two parties efficiently and in a verifiable and permanent way. In one embodiment, recording that one or more terms in a smart contract have been met by a user may be indicated by recording a transaction in a blockchain transaction ledger. Other technologies and data structures may also be used to create distributed transactions ledgers 170, including but not limited to directed acyclic graph.
Therefore, while the specification as filed recite the distributed ledger performing the step of “recording”, the claims attempt to tie this step to the same entity performing the other steps recited by the claim. One of ordinary skill would reasonably convey that in order to have data “recorded” into a blockchain ledger, one entity submits the data and the network “records” the data “in a verifiable and permanent way”. The specification as filed is silent regarding the same entity (one processor) that performs the steps of “receiving”, “identifying”, “receiving”, “creating”, “adding” and “providing” also performs the step of “recording” as the specification as filed does not recite the “recording” being performed by a single device in a “decentralized ledger”. Dependent claims 2-9 and 11-20 are also rejected since they depend on claims 1 and 10, respectively.

Claims 1 and 10 recite “recording, by the one or more processors, in a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, in response to receiving the indication that the user accepts the one or more digital asset access terms”. The specification as filed recites, inter alia:
“[0057]…  In one embodiment, an indication that the terms for purchasing or renting a digital asset have been met by a purchaser/renter/user of system 190 may be recorded in a blockchain transaction ledger before or when a copy of the digital asset is provided to the user. “However, the claimed language “recording… in response to receiving…” is broad enough to read on any type of recording algorithms, including algorithms and/or subject matter not recited by the specification as filed. For instance, the claims recite: a step (i.e. recording), followed by the entity performing the step (i.e. the one or more processors), followed by where the step is performed (i.e. in a... ledger) upon a condition (i.e. in response to receiving). However, the specification as filed clearly recites what exactly is recorded (i.e. “an indication that the terms for purchasing or renting a digital asset have been met by a purchaser/renter/user of system 190 may be recorded in a blockchain transaction ledger"). In other words, while the claims do not explicitly recite what is the subject of “recording", the specification clearly discloses what is recorded in the ledger. 
Therefore, the claim language allow for recording any recited or unrecited data, while the specification as filed recites the narrow algorithm that represents the step of “recording". Therefore, the claimed language is rejected as being broader than what is recited by the specification (see LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). Dependent claims 2-9 and 11-20 are also rejected since they depend on claims 1 and 10, respectively.


Claims 1 and 10 were amended to recite “providing, by the one or more processors, the digital asset to a device associated with the user along with access to the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset”. The specification as filed recites, inter alia:
“[0057]...In one embodiment, an indication that the terms for purchasing or renting a digital asset have been met by a purchaser/renter/user of system 190 may be recorded in a blockchain transaction ledger before or when a copy of the digital asset is provided to the user...
[0062] In some embodiments, the digital asset delivery process may be triggered upon successful execution of the transaction. The process may be initiated by the API infrastructure 620, based on an event, which may include but is not limited to a notification by the license contract, listening for a certain event/log/signal indicative of execution of the license contract, or tracking the decentralized ledger for logs/transactions. In an example, if a digital asset is a movie rented online by a consumer, the delivery process may involve giving the consumer (or an account associated with the consumer) access to watch the movie. The delivery process may also involve triggering additional functionality, such as, but not limited to, generating invoices or reports, shipping or mailing orders, generating follow-up transactions, or triggering calls to other programs, APIs or licenses contracts. 
[0063]  FIG. 6 illustrates exemplary methods and systems to execute a transaction and settle the revenue in real-time to interact with a digital asset, which may implement a variety of use cases, including but not limited to, buy or renting digital assets or collection of digital assets. 
[0064]  FIG. 7 illustrates another exemplary implementation of the system, in which consumers may pay for individual or collection of digital assets and settle the funds received from consumers at a finite time interval or on the occurrence of other events. This may implement various additional use cases, including but not limited to, for example enabling consumers to subscribe to a library of digital media content and settling revenue amongst publishers in accordance with the digital assets consumed or accessed by the consumer, at a finite frequency, for example at the end of every month. This exemplary implementation incorporates a number of smart contracts, discussed above, to implement the specific transaction processes described below with respect to Figure 7. 
[0065]  It should be noted that Figure 7 also provides an exemplary subscription based system for accessing digital assets in with asynchronous payments for publishers. For example, a user may pay a certain amount to access digital assets for a specific period of time, regardless of the amount of digital assets accessed by the user. Asynchronous payments refer to a publisher's share of the subscription payment being paid on a monthly or other time period basis (e.g., a few days, hours, minutes, or seconds) instead of on a user access/consumption basis...
[0071]  In some embodiments, after making a transaction request, which may include but is not limited to for example a consumer paying for a subscription to access a library of digital asses, the consumer may request access to a specific digital assets in 715. The request may be for the complete or for part of the digital asset (a non-limiting example could be streaming only part of a song to the consumer interface). In this case the API Infrastructure 720, creates and signs a data packet called Datagram3, with digital signature called Signature3. Datagram3 could include, but is not limited to, a unique identifier of the digital asset, an indicator of what portion or chunk of the digital asset is requested, an identifier of the consumer making the request, time and date of the request, and public key of the consumer. On receiving Datagram3 the consumer digitally signs it with Signature4 to create and send Datagram4 to the API Infrastructure 720. On successful verification of Datagram4, the access to the requested digital asset may be provided to the consumer through the consumer interface 710”

Therefore, as the specification as filed does not recite how both “the digital asset” and “along with access to the digital asset” are provided to “a device associated with the user”. The specification does not recite the term “along with”. The Merriam-Webster Dictionary defines3 the term having multiple definitions, including “: in addition : ALSO —usually used with with; a bill came along with the package”.  One of ordinary skill in the art would reasonably convey that the specification recites two distinct embodiments. In one, represented by Fig. 6, after the transaction is executed 675 the asset is alternatively delivered to the consumer interface. While paragraph [0057] recites that “In one embodiment, an indication that the terms for purchasing or renting a digital asset have been met by a purchaser/renter/user of system 190 may be recorded in a blockchain transaction ledger... when a copy of the digital asset is provided to the user.” However, these “terms” are not provided to the “device associated with the user", in addition to the digital asset as claimed. In paragraph [0062], which recites “the digital asset delivery process", an example of a rental is provided, in which “the delivery process may involve giving the consumer... access to watch the movie", however, one of ordinary skill in the art would also reasonably convey that the ("online") delivery of the movie is a consequence of the “access” given, and those are not .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1 and 10 are directed to a “system, comprising: a first computing device including one or more processors; a display device; and a computer-readable storage in a decentralized transaction ledger that is implemented as… ledger or… ledger….”. However, according to Applicant's Specification, the “decentralized transaction ledger” is not part of the claimed “system comprising a first computing device and a display device” (see, for instance, in the specification as filed: 
““[0021]… A decentralized ledger, which may also be referred to as a shared ledger or a distributed ledger technology ("DLT"), may include but is not limited to, a digital ledger technology typically run on distributed networks, with a mechanism for all participants in the network to agree on the outcome of each transaction, which may be referred to as a “consensus mechanism". Blockchain, Directed Acyclical Graph, or other technologies maybe used to create a DLT…
 [0026] Each digital asset may be identified by a combination of one or more address or attributes of the asset in the various components of system 190. The system contains a smart contracts storage device 100, which contains a computer readable and executable set of instructions with commercial and/or operational logic of the digital asset, and represents the digital asset in interactions with various computer programs, consumers 120, applications 130, payment gateways and/or exchanges 140, files storage 150, data storage 160, and/or transaction ledgers 170. Various modules of the system 190, including smart contracts 100, applications 130, payment gateways and/or exchanges 140, files storage 150, data storage 160, and/or transaction ledgers 170 may be built in one or more decentralized networks of computing and/or storage nodes”). 

Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). Dependent claims 2-9 and 11-19 are also rejected since they depend on claims 1 and 10, respectively.



Claims 1 and 10 were amended to recite: “providing… the digital asset to a device associated with the user along with access to the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset”. It is unclear by the claim language whether the language “along with access…” refers to “providing” (i.e. “providing… asset along with access…”), or whether it refers to “the user” (i.e. “the user along with access…”). It is also unclear whether this step/function requires a single entity (processor) or multiple entities (processor(s) + user) for its performance. This duality renders the scope of the claims unclear. Dependent claims 2-9 and 11-20 are also rejected since they depend on claims 1 and 10, respectively.

Claim 19 recites “wherein payments to the publisher of the digital asset are asynchronous”. However, it is unclear by the claim language what “asynchronous” refers to (i.e. the payments are “asynchronous” in relation to which other element?). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0134161 A1) in view of Ginter et al. (US 5,892,900).

With respect to claims 1 and 104, Goeringer et al. teach a system, comprising: a first computing device including one or more processors; a display device; and a 
receiving, by one or more processors, a digital asset access request (see Fig 1, CAC content/transaction, paragraphs [0040]-[0042]; Fig. 3 a party chooses to view or buy content, paragraph [0054];Fig. 8, offered content 804, step 822-826, paragraphs [0081] and [0082]; Fig. 13, step 1312 and paragraphs [0106] and [0107]); 
identifying, by the one or more processors, one or more digital asset access terms specified by a publisher of a digital asset (see Fig. 3, content subject to CAC transaction 314 and paragraph [0054];Fig. 8, envelope 814, step 830 and paragraph [0082]; Fig. 13, step 1314 and paragraphs [0106] and [0107]); 
the one or more digital asset access terms specified by the publisher of the digital asset (see Fig. 8, step 832 and paragraph [0083]; Fig. 13, step 1316, accept cost and paragraphs [0106] and [0107]); 
receiving, by the one or more processors, an indication that a user accepts the one or more digital asset access terms specified by the publisher of the digital asset (see Fig. 3, agreement to terms, paragraphs [0054] and [0055]; Fig. 8, steps 832-836 and paragraph [0083]; Fig. 13, step 1316, accept cost and paragraphs [0106] and [0107]); 

adding, by the one or more processors, a transaction request that is cryptographically signed by the user to the data packet (see Fig. 3, envelope, paragraphs [0053-[0056]; Fig. 8, step 838 and paragraph [0084]); recording, by the one or more processors, in a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, in response to receiving the indication that the user accepts the one or more digital asset access terms (see Fig. 3, add relevant details to a distributed blockchain 314 and paragraphs [0053]-[0056]; Fig. 8, step 838 and paragraph [0084]; Fig. 13, step 1316 and paragraph [0107]); and providing, by the one or more processors, the digital asset to a device associated with the user (see Fig. 3, view content, paragraph [0054]; Fig. 13, step 1326 and paragraphs [0106]-[0108]). 
Goeringer et al. do not explicitly disclose a system and method comprising:  displaying, on the display device, the terms specified by the publisher of the digital asset; the data packet is a cryptographic signed data packet signed by the user;  providing… asset… along with access to the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset..  
However, Ginter et al. disclose a system and method (Systems and methods for secure transaction management and electronic rights protection) comprising:  

the data packet is a cryptographic signed data packet signed by the user (see Figs 58 b and c, Fingerprint method 2160 and col. 202, line 40 to col. 205, line 19; col. 270, line 39 to col. 271, line 41); 
providing… asset… along with access to the digital asset based on the one or more digital asset access terms specified by the publisher of the digital asset. (see PERCs 808, object construction/configuration stages 1230-1240, col. 111, lines 1-58; “container” concept, col. 134, lines 39-58; Fig. 17, PERCs 808 and col 135, lines 51-65; Fig. 19, traveling object structure 860 including PERC 808 within private header 804 and col. 137, line 51 to col. 138, line 62; Fig. 75D, URT 3160 which may itself be a PERC 808, col. 275 lines 2-40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electronic contracts, digital signatures and distribution mechanisms as disclosed by Ginter et al. in the system and method of Goeringer et al., the motivation being to protect the rights of parties who create electronic content and efficiently operate as a highly configurable content control system (see Ginter et al., col. 4, lines 14-27 and col. 25, lines 36 to col. 26, line 24).



With respect to claims 3 and 135, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 11. Furthermore, Goeringer et al. disclose a system and method wherein method further includes receiving, by one or more of the processors from the publisher a specified payment acceptance currency (see paragraph [0031]; Fig. 12, blockchain ecosystem and paragraph [0100]; Fig. 13, blockchain address and/or currency cost, paragraph [0107]). 

With respect to claim 4, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 3. Furthermore, Goeringer et al. disclose a system wherein the specified payment acceptance currency is a fiat currency (see paragraph [0031]; exchange rate information related to a monetary exchange, paragraphs [0037] and [0051];  Fig. 12, blockchain ecosystem and paragraph [0100]; Fig. 13, blockchain address and/or 
With respect to claim 5, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 3. Furthermore, Goeringer et al. disclose a system wherein the specified payment acceptance currency is a cryptocurrency (see Fig. 12, blockchain ecosystem and paragraph [0100]). 
With respect to claims 6 and 15, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 10. Furthermore, Goeringer et al. disclose a system and method wherein the method further includes receiving, by the one or more processors, a digital asset payment in a first currency (see Fig. 12, blockchain ecosystem and paragraphs [0100]-[0104]). 

With respect to claims 9 and 16, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system and method as described above with respect to claims 6 and 15. Furthermore, Goeringer et al. disclose a system and method wherein the method further includes issuing, by the one or more processors, a digital asset payment to a publisher in real-time when the digital asset payment is received (see service provider share of CAC transaction, paragraph [0050]). 


With respect to claim 146, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Goeringer et al. disclose a method wherein the currency is one of a fiat currency or a cryptocurrency (see paragraph [0031]; Fig. 12, blockchain ecosystem and paragraph [0100]; Fig. 13, blockchain address and/or currency cost, paragraph [0107]). 

With respect to claim 177, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Goeringer et al. disclose a method wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledger (see paragraph [0104]). 
With respect to claim 18, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 

With respect to claim 198, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 18. Furthermore, Goeringer et al. disclose a method wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledge (see paragraph [0104]). 

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 2017/0134161 A1), in view of Ginter et al. (US 5,892,900) and in view of Armstrong ( US 2015/0262137 A1).

With respect to claim 7, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 6. Although Goeringer et al. disclose exchange rate information related to a monetary exchange (see, paragraphs [0037] and [0051]; claim 4), the combination of Goeringer et al. and Ginter et al. does not explicitly disclose a system wherein the method further 
However, Armstrong discloses a system (Off-blockchain transactions in combination with on-block chain transactions) wherein the method further includes 
exchanging, by the one or more processors, the first currency into a second currency (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the method of transacting bitcoin as disclosed by Armstrong in the system of Goeringer et al. and Ginter et al., the motivation being to prevent a loss from either the customer or merchant due to exchange rate variability over short periods of time between bitcoin and local currency (see Armstrong, paragraph [0012]).

With respect to claim 8, the combination of Goeringer et al., Ginter et al. and Armstrong teaches all the subject matter of the system as described above with respect to claim 7. Furthermore, Armstrong disclose a system wherein the first currency is a fiat currency and the second currency is a cryptocurrency (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0141]).

With respect to claim 20, the combination of Goeringer et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 10. The combination of Goeringer et al. and Ginter et al. does not explicitly teach a 
However, Armstrong discloses a method (Off-blockchain transactions in combination with on-block chain transactions) further comprising accessing, by the one or more processors, an account of a user, transferring, by the one or more processors, an amount of currency to another computing device; exchanging, by the one or more processors the currency into another currency; and depositing, by the one or more processors, the another currency into a publisher account (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0135]-[0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the method of transacting bitcoin as disclosed by Armstrong in the method of Goeringer et al. and Ginter et al., the motivation being to prevent a loss from either the customer or merchant due to exchange rate variability over short periods of time between bitcoin and local currency (see Armstrong, paragraph [0012]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma (US 2018/0285996 A1) discloses methods and system for managing intellectual property using a blockchain, including licensing royalty smart contracts with auditable payment tracking.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management, including a transaction authority monitoring the status of an electronic transaction and/or process and maintains a secure, reliable record of what has happened so far and what still needs to happen for the overall transaction and/or process to complete.
Dillenberger et al. (US 2017/0212781 A1) disclose parallel execution of blockchain transactions, including a directed acyclic graph that is constructed based on inter-dependencies among transactions.
Struttmann et al. (US 2018/0205552 A1) disclose utilizing a tree-structure to segment and distribute files across a series of blockchains, including a plurality of blocks in a directed acyclic graph.
Mcdonald et al. (US 2018/0096349 A1) disclose distributed electronic ledger with metadata, including smart contracts including subscriptions.
Isaacson et al. (US 2018/0025442 A1) disclose system and method for managing cryptocurrency payments via the payment request API, including a blended user 
Collin (US 2017/0352031 A1) discloses systems and methods for providing a personal distributed ledger, including a link between transactions conducted in a public ledger and the user conducting the transaction recorded in a personal distributed ledger record.
Zinder (US 2017/0005804 A1) discloses systems and methods of secure provenance for distributed transaction databases, including tracking and managing digital assets using a distributed ledger.
Mccoy et al. (US 2016/0321769 A1) disclose online content management and marketplace platform, including brokering rights to digital content items between owners and recipients in a smart contract execution environment.
Winklevoss et al. (US 10,269,009 B1) disclose systems, methods, and program products for a digital math-based asset exchange, including exchanging digital access for any other digital assets or fiat currency.
Youb et al. (US 2019/0080392 A1) disclose method for creating commodity assets from unrefined commodity reserves utilizing blockchain and distributed ledger technology, including transferring tokens to other accounts.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Distributed Ledger Technology (DLT) and blockchain – page 1 - Document Disclosure Date 2017/12/19 https://documents.worldbank.org/en/publication/documents-reports/documentdetail/177911513714062215/distributed-ledger-technology-dlt-and-blockchain 
        2 RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017)
        3 “Along.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/along. Accessed 15 Mar. 2021.
        4  Claim 10 is a method claim and recites “one or more digital asset access terms specified by the publisher of the digital asset...”; “that a user accepts...”; “terms specified...”; “a cryptographically signed data packet signed by the user...”; “a transaction request that is cryptographically signed...”; “ the data packet that is cryptographically signed by the user...”; “a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger...”; “a device associated with the user...”  language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). Claim 10 is a method claim and recites “a decentralized transaction ledger implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger…” However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        5 Claim 13 is a method claim and recites “a specified payment acceptance currency...”  language directed to not positively recited method steps.
        6 Claim 14 is a method claim and recites “wherein the currency is one of a fiat currency or a cryptocurrency” (Emphasis added). However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        7 Claim 17 is a method claim and recites “a publicly accessible decentralized transaction ledger...”; “a privately accessible transaction ledge...” language directed to not positively recited method steps.
        8 Claim 19 is a method claim and recites “wherein payments to the publisher of the digital asset are asynchronous....” language directed to not positively recited method steps. Claim 19 is a method claim and recites “wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledger” (Emphasis added). However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).